EXHIBIT 10.74
EXECUTION VERSION
AGREEMENT AND PLAN OF MERGER
     This Agreement and Plan of Merger (the “Agreement”) is entered into as of
September 15, 2010 by and among Move Sales, Inc., a Delaware corporation
(“Purchaser”); Threewide Corporation, a Delaware corporation (“Threewide”); MSI
TC Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of
Purchaser (“Merger Sub”); and William Rice, an individual resident of West
Virginia, and J. Rudy Henley in his capacity as a manager of West Virginia
Capital Management LLC, a West Virginia limited liability company (collectively,
the “Equityholders’ Representative”). Purchaser, Threewide, Merger Sub and the
Equityholders’ Representative are each referred to herein as a “Party” and
collectively as the “Parties”.
RECITALS:
     WHEREAS, the board of directors of each of the Purchaser, Threewide and
Merger Sub has approved, and deems it fair, advisable and in the best interests
of their respective companies and stockholders to consummate the merger of
Merger Sub with and into Threewide upon the terms and subject to the conditions
set forth herein (collectively, the “Merger”); and
     WHEREAS, in furtherance of the Merger, the board of directors of each of
the Purchaser, Threewide and Merger Sub has approved this Agreement and the
transactions contemplated herein upon the terms and subject to the conditions
set forth in this Agreement; and
     WHEREAS, immediately following the execution of this Agreement, the board
of directors of Threewide shall deliver to the Requisite Stockholders this
Agreement and the Stockholder Consent, which approves among other things the
adoption of this Agreement and the transactions contemplated hereby to be
performed by Threewide; and
     WHEREAS, it is the intention of the Parties that, upon consummation of the
Merger pursuant to this Agreement, Threewide shall be a wholly-owned subsidiary
of the Purchaser.
AGREEMENT:
     In consideration of the Recitals and of the agreements and covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
1. DEFINITIONS
     As used herein, the following terms shall have the following meanings
unless the context otherwise requires:
     “Affiliate” means with respect to a specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified or one or
more Affiliates thereof. For the purposes of this definition, “controlled” and
“control” mean the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.

 



--------------------------------------------------------------------------------



 



     “Agreement” has the meaning set forth in the introductory paragraph, above.
     “Appraisal Rights” means the rights of stockholders of a corporation in a
merger to demand the payment of a fair price for their shares, as determined
independently, as set forth in Section 262 of the DGCL.
     “Base Consideration” has the meaning provided in Section 2.3(a).
     “Basket” has the meaning provided in Section 6.2(b).
     “Business” means the business operated by Threewide as of the date of this
Agreement.
     “Cap” has the meaning provided in Section 6.2(c).
     “Certificate of Merger” means the certificate of merger in the form
attached as Exhibit A.
     “Closing” has the meaning set forth in Section 2.1.
     “Closing Date” has the meaning set forth in Section 2.1.
     “Code” has the meaning set forth in Section 3.9(b).
     “Company Certificate” has the meaning set forth in Section 2.2(e).
     “Continuing Employees” has the meaning provided in Section 5.2.
     “DGCL” means the Delaware General Corporation Law.
     “Disclosure Schedules” has the meaning set forth in Section 3.
     “Dissenting Shares” has the meaning provided in Section 2.7.
     “Effective Time” has the meaning provided in Section 2.2(b).
     “Employee Pension Benefit Plan” has the meaning set forth in ERISA
Section 3(2).
     “Employee Welfare Benefit Plan” has the meaning set forth in ERISA
Section 3(1).
     “Employment Agreements” means the Employment Agreement between Threewide
and Luke Glass in the form attached hereto as Exhibit G-1 executed on the date
hereof to be effective upon the Closing; the Employment Agreement between
Threewide and Mark T. Wise in the form attached hereto as Exhibit G-2 executed
on the date hereof to be effective upon the Closing; the Employment Agreement
between Threewide and Rob Reid in the form attached hereto as Exhibit G-3
executed on the date hereof to be effective upon the Closing; and the Employment
Agreement between Threewide and Celeste Starchild in the form attached hereto as
Exhibit G-4 executed on the date hereof to be effective upon the Closing.
     “Equityholder” means a Stockholder or a Warrantholder. “Equityholders”
means, collectively, the Stockholders and Warrantholders.

- 2 -



--------------------------------------------------------------------------------



 



     “Equityholders’ Representative” has the meaning provided in the
introductory paragraph.
     “ERISA” has the meaning set forth in Section 3.16(b).
     “Escrow Agreement” shall have the meaning set forth in Section 2.4(a)(i).
     “Escrow Agent” shall mean U.S. Bank N.A.
     “Escrow Amount” has the meaning set forth in Section 2.4(a)(i).
     “Expenses Cap” has the meaning set forth in Section 2.3(a)(iii).
     “Expenses Holdback” has the meaning provided in Section 2.4(a)(ii).
     “Expenses Payment” has the meaning provided in Section 2.4(c)(ii).
     “GAAP” means United States generally accepted accounting principles, as in
effect from time to time.
     “Governmental Entity” means: (i) any national government, political
subdivision thereof or local jurisdiction therein; (ii) any instrumentality,
board, commission, court or agency of any of the foregoing, however constituted;
and (iii) any association, organization or institution of which any of the
foregoing is a member or to whose jurisdiction any thereof is subject or in
whose activities any of the above is a participant.
     “Indemnified Party” has the meaning set forth in Section 6.3(a).
     “Indemnifying Party” has the meaning set forth in Section 6.3(a).
     “Intellectual Property” means all formulas, trade secrets, trademarks,
trade names, domain names, codes, patents, copyrights, inventions and
discoveries that are being used by Threewide, are owned or licensed by
Threewide, or are registered or filed in the name of Threewide (whether
exclusively, jointly with another Person, or otherwise), including any and all
recipes, formulas or inventions in process (whether or not reduced to practice)
or any patent or trademark applications filed by Threewide.
     “Letter of Transmittal” has the meaning provided in Section 2.5(a).
     “Management Carveout” has the meaning provided in Section 2.3(a).
     “Material Adverse Change” or “Material Adverse Effect” means any event,
circumstance, development, change or effect that has had or could have a
material adverse effect on the business, condition (financial or otherwise),
properties, assets, liabilities, prospects or results of operations of
Threewide.
     “Merger” has the meaning provided in the first recital.
     “Merger Consideration” has the meaning provided in Section 2.3(a).

- 3 -



--------------------------------------------------------------------------------



 



     “Merger Sub” has the meaning provided in the introductory paragraph.
     “Option Payment” has the meaning provided in Section 2.6(a).
     “Option Termination Agreements” means the Option Termination Agreements
between Threewide and the holders of the options to acquire Stock in the form
attached hereto as Exhibit H.
     “Parties” or “Party” shall mean Merger Sub, Threewide, and Purchaser or any
of them.
     “Person” means any individual, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, estate,
trust, association, organization, labor union or other entity or Governmental
Entity.
     “Pro Rata Share” means the amounts and percentages set forth on Exhibit B.
     “Purchaser” has the meaning set forth in the introductory paragraph.
     “Purchaser Indemnified Parties” has the meaning provided in Section 6.2(a).
     “Requisite Stockholders” shall mean the holders of at least: (a) a majority
of Threewide’s issued and outstanding common stock (including the preferred
stock on an as-converted basis), (b) a majority of Threewide’s issued and
outstanding Series A Preferred Stock, (c) a majority of Threewide’s issued and
outstanding Series A-1 Preferred Stock, (d) two-thirds of Threewide’s issued and
outstanding Series B Preferred Stock, and (e) two-thirds of Threewide’s issued
and outstanding Series C Preferred Stock (including such stock as may be
purchased by the exercise of any Warrant).
     “Stock” means the capital stock, of any class, of Threewide.
     “Stockholder” means the holder of any Stock. “Stockholders” means,
collectively, the holders of any Stock.
     “Stockholder Consent” means the stockholder consent in the form attached
hereto as Exhibit I.
     “Stock Option Plan” means the Threewide 2001 Stock Option Plan, as amended,
attached hereto as Exhibit D.
     “Surviving Corporation” has the meaning provided in Section 2.2(a).
     “Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, when computed on a separate or
consolidated,

- 4 -



--------------------------------------------------------------------------------



 



unitary or combined basis or in any other manner, including any interest,
penalty, or addition thereto, whether disputed or not.
     “Third-Party Claim” has the meaning set forth in Section 6.3(c).
     “Threewide” has the meaning set forth in the introductory paragraph.
     “Threewide Financials” has the meaning set forth in Section 3.5.
     “To Threewide’s knowledge” and similar phrases shall mean the actual
knowledge of Luke Glass, Mark Wise, Rob Reid, Celeste Starchild, the
Equityholders’ Representative and each member of Threewide’s board of directors
(where the actual knowledge of each of such persons is imputed to all other of
such persons), who, for the avoidance of doubt, are listed on Schedule 3.2(c).
     “Transaction Expenses” means fees, costs, and expenses incurred pursuant to
the transactions contemplated by this Agreement, including, but not limited to,
the fees and expenses of legal counsel, accountants, investment bankers,
consultants and other experts.
     “Warrants” means the warrants to acquire any Stock.
     “Warrantholder” means the holder of any Warrants. “Warrantholders” means,
collectively, the holders of any Warrants.
2. MERGER
     2.1 The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at Threewide’s offices at 2 p.m. on
September 20, 2010 or such other date as the Parties may mutually agree on which
all conditions precedent to the Closing described in Section 7 are met or waived
(the date of the Closing is referred to herein as the “Closing Date”).
     2.2 The Merger.
          (a) At the Effective Time, and subject to and upon the terms and
conditions of this Agreement, the Certificate of Merger and the applicable
provisions of the DGCL, Merger Sub shall be merged with and into Threewide and
the separate corporate existence of Merger Sub shall cease, and Threewide shall
continue as the surviving corporation under the laws of the State of Delaware
(the “Surviving Corporation”).
          (b) The Merger shall become effective when: (i) the Closing has
occurred; and (ii) the Certificate of Merger, executed in accordance with the
DGCL, is duly filed with the Secretary of State of Delaware, or such time as the
Parties may agree and specify in the Certificate of Merger (such time of
effectiveness, the “Effective Time”).
          (c) From and after the Effective Time, the Merger shall have the
effects provided for in Section 259 of the DGCL.

- 5 -



--------------------------------------------------------------------------------



 



          (d) From and after the Effective Time: (i) the certificate of
incorporation of Merger Sub, as in effect immediately prior to the Effective
Time, shall be the certificate of incorporation of the Surviving Corporation
(except that the name of the Surviving Corporation shall be Threewide
Corporation and the provision in the certificate of incorporation of Merger Sub
naming its incorporator shall be omitted) until thereafter amended as provided
by law and such certificate of incorporation; (ii) the bylaws of Merger Sub, as
in effect immediately prior to the Effective Time, shall be the bylaws of the
Surviving Corporation until thereafter amended as provided by law, by the
certificate of incorporation of the Surviving Corporation or by such bylaws; and
(iii) the directors and officers of Merger Sub immediately prior to the
Effective Time shall be the directors and officers, respectively, of the
Surviving Corporation, each of such directors and officers to hold office,
subject to the applicable provisions of the certificate of incorporation and
bylaws of the Surviving Corporation, until their respective successors shall be
duly elected or appointed and qualified.
          (e) At the Effective Time, by virtue of the Merger and without any
further action by the Parties, each share of Stock issued and outstanding
immediately prior to the Effective Time and each Warrant issued and outstanding
immediately prior to the Effective Time shall be converted into the right to
receive a portion of the Merger Consideration as set forth in this Agreement
upon surrender of the certificate or agreement formerly representing such shares
of Stock or Warrants (each a “Company Certificate”), payable at the times and in
the manner, and subject to the terms and conditions, provided in this Agreement.
All such converted Stock and Warrants, when so converted, shall no longer be
outstanding and shall be deemed to be cancelled and retired and shall cease to
exist, and each holder of any Stock or Warrants shall cease to have any rights
with respect to any Company Certificate except the right to receive a portion of
the Merger Consideration therefor, without interest, following the surrender of
such Company Certificate in accordance with this Agreement.
     2.3 Consideration.
          (a) The total consideration to be paid in connection with the
transactions contemplated by this Agreement shall be equal to $13,000,000 (the
“Base Consideration”), as increased or decreased on a dollar-for-dollar basis
for the cumulative net adjustments required by the following (as adjusted, the
“Merger Consideration”):
          i. The Merger Consideration shall be decreased by the Option Payment,
which amount shall be payable to certain members of Threewide’s management team
pursuant to Section 2.9;
          ii. The Merger Consideration shall be decreased by $994,863.31 (the
“Management Carveout”), which amount shall also be payable to certain members of
Threewide’s management team pursuant to Section 2.9; and
          iii. The Merger Consideration shall be increased by the amount of
Threewide’s Transaction Expenses that have not been paid by Threewide prior to
Closing, which are to be set forth on Schedule 2.9(e) to be delivered at
Closing, which such amount shall not exceed $100,000 less the amount of
Threewide’s

- 6 -



--------------------------------------------------------------------------------



 



Transaction Expenses paid by it prior to Closing, which amount shall also be set
forth on Schedule 2.9(e) (the “Expenses Cap”).
          (b) On the Closing Date, each share of Stock and each Warrant shall be
converted such that, at the Effective Time, each Equityholder shall be entitled
to receive such Equityholder’s Pro Rata Share of the Merger Consideration (less
the amount of the Holdbacks) by bank check or wire transfer in accordance with
the terms and conditions of this Agreement. The Holdbacks will be applied as set
forth in Section 2.4(a). Each Equityholder’s Pro Rata Share of the Merger
Consideration and the Holdbacks shall be calculated in accordance with the
methodology set forth on Exhibit B, provided, however, that if there are any
Dissenting Shares, the percentages on Exhibit B shall be recalculated as if such
Dissenting Shares did not exist. At the Closing, Threewide shall deliver to
Purchaser Exhibit B updated as of the Closing, and, in paying the Equityholders’
Pro Rata Shares of the Merger Consideration, Purchaser shall be entitled to rely
upon the calculations and amounts set forth on such updated Exhibit B without
any investigation or independent review.
          (c) Each issued and outstanding share of common stock of Merger Sub
shall be converted into one share of common stock of the Surviving Corporation.
     2.4 Escrow and Holdbacks.
          (a) Purchaser shall withhold payment of a portion of the Merger
Consideration and apply it as follows (collectively, the “Holdbacks”):
          i. On the Closing Date, Purchaser shall deposit an amount equal to
$3,000,000 (the “Escrow Amount”) with the Escrow Agent in the form of a wire
transfer of immediately available funds into an account designated prior to the
Closing, to be held and disbursed pursuant to the terms and provisions of the
Escrow Agreement attached hereto as Exhibit C (the “Escrow Agreement”); and
          ii. An amount equal to $100,000 for payment or reimbursement of the
Equityholders’ Representative’s expenses incurred in connection with his duties
under this Agreement (the “Expenses Holdback”). The Expenses Holdback will be
paid to the Equityholders’ Representative in the form of a wire transfer of
immediately available funds into an account designated prior to the Closing.
          (b) Each Stockholder (except to the extent such Stockholder’s shares
are Dissenting Shares) and Warrantholder shall be deemed to have contributed to
the Holdbacks pro rata in an amount equal such Equityholder’s Pro Rata Share
thereof. Stockholders holding Dissenting Shares shall not be deemed to have
contributed to the Holdbacks to the extent related to such Dissenting Shares.
          (c) Each Equityholder’s Pro Rata Share shall be available from time to
time, as follows:
          i. In respect of the Escrow Amount, to satisfy any indemnification
obligations pursuant to Section 6, including without limitation

- 7 -



--------------------------------------------------------------------------------



 



any underlying claims in respect of any Appraisal Rights and any other costs
directly attributable to such claims (an “Indemnity Payment”). Except as
specifically set forth in Section 6, any Indemnity Payments shall be satisfied
solely by reducing each Equityholder’s Pro Rata Share in respect of the Escrow
Amount by an amount equal to the Equityholder’s Pro Rata Share of such Indemnity
Payment, to the extent such resulting amount does not exceed such Equityholder’s
Pro Rata Share in respect of the Escrow Amount.
          ii. In respect of the Expenses Holdback, to pay for or reimburse the
Equityholders’ Representative for his expenses incurred in connection with his
duties under this Agreement (each, an “Expenses Payment”). Any Expenses Payments
shall be satisfied solely by reducing each Equityholder’s Pro Rata Share in
respect of the Expenses Holdback by an amount equal to such Equityholder’s Pro
Rata Share of such Expenses Payment, to the extent such resulting amount does
not exceed such Equityholder’s Pro Rata Share in respect of the Expenses
Holdback. Once the Equityholders’ Representative has determined that no more
Expenses Payments will be paid, then the Equityholders’ Representative will
distribute all Equityholders’ Pro Rata Shares in respect of the remaining
Expenses Holdback.
          (d) The balance, if any, of the Equityholders’ Pro Rata Shares in
respect of the Escrow Amount shall be released and paid over to the
Equityholders’ Representative for distribution to the Equityholders in
accordance with the Escrow Agreement (for the avoidance of doubt, only
Warrantholders and Stockholders who have irrevocably forgone or lost their
Appraisal Rights will be entitled to share in such distribution).
     2.5 Exchange of Certificates.
          (a) Immediately following the execution of this Agreement and in no
event more than three days after the date hereof, the Equityholders’
Representative shall obtain from (i) the Requisite Stockholders, (A) the
Stockholder Consent in accordance with the applicable provisions of the DGCL
(including Sections 228 and 251 of the DGCL) and executed by the Requisite
Stockholders, (B) an executed letter of transmittal in the form attached hereto
as Exhibit J (a “Letter of Transmittal”), and (C) the Company Certificates
representing all of the shares of Stock held by the Requisite Stockholders, and
(iii) the Warrantholders, (A) an executed Letter of Transmittal and (B) the
Company Certificates representing all of the Warrants held by the
Warrantholders. As soon as reasonably practicable following the Closing Date,
Threewide shall mail, fax, send electronically or send by overnight courier to
each holder of record of one or more shares of Stock (not otherwise obtained
pursuant to the previous sentence) a Letter of Transmittal.
          (b) Following the Closing (or at the Closing, in the case of the
Requisite Stockholders and the Warrantholders) and surrender of a Company
Certificate representing the shares of Stock held by a Stockholder and/or the
Warrants held by a Warrantholder, together with a Letter of Transmittal, duly
executed, the holder of the Stock and/or Warrants represented by such Company
Certificate shall be entitled to receive in exchange therefor the portion of the
Merger Consideration into which such Stock and/or Warrants shall have been
converted pursuant

- 8 -



--------------------------------------------------------------------------------



 



to this Section 2, and the Company Certificate so surrendered to the Surviving
Corporation shall be cancelled. If payment of such portion of the Merger
Consideration is to be made to a Person other than the Person in whose name such
Company Certificate is registered, it shall be a condition of payment that the
Company Certificate so surrendered shall be properly endorsed or shall be
otherwise in proper form for transfer and that the Person requesting such
payment shall have paid any transfer and other Taxes required by reason of the
payment of the portion of the Merger Consideration to a Person other than the
registered holder of the Stock and/or Warrant or shall have established to the
satisfaction of the Surviving Corporation that such Tax either has been paid or
is not applicable. In the event that any Company Certificate shall have been
lost, stolen or destroyed, the Purchaser shall pay in exchange therefor, upon
making of an affidavit of that fact by the holder thereof in form and substance
acceptable to the Purchaser, the portion of the Merger Consideration due in
respect of such Stock and/or Warrant that is payable pursuant to this Agreement;
provided, however, that the Purchaser may, in its discretion and as a condition
precedent to the issuance thereof, require the delivery of a suitable indemnity
agreement by the owner of such lost, stolen or destroyed Company Certificate,
and may at its option require the indemnity to be secured by a bond in form and
substance satisfactory to Purchaser.
          (c) The Purchaser may pay over to the Surviving Corporation any
portion of the Merger Consideration remaining 180 days after the Effective Time,
and thereafter all former Equityholders shall be entitled to look to the
Surviving Corporation (subject to abandoned property, escheat, and other similar
laws) as general creditors thereof with respect to the cash payable upon
surrender of their Company Certificates. None of the Purchaser, Merger Sub or
the Surviving Corporation shall be liable to any Equityholder for any portion of
the Merger Consideration delivered to a public official pursuant to any
applicable abandoned property, escheat or similar law. On the date hereof, the
stock transfer books of Threewide shall be closed to transfers of Stock and
exercise of Warrants outstanding immediately prior to the date hereof, and
thereafter there shall be no further registration of transfers of such Stock or
exercise of Warrants on the records of Threewide, unless this Agreement is
terminated.
     2.6 Stock Options and Warrants.
          (a) All outstanding options to acquire Stock pursuant to the Stock
Option Plan outstanding as of the date hereof are set forth on Exhibit D (along
with a copy of the Stock Option Plan). At the Closing, such options shall be
terminated and Threewide shall pay the amounts therefor set forth on Exhibit D
(the “Option Payment”) in consideration for the termination of such options in
accordance with and pursuant to the Option Termination Agreements.
          (b) All Warrants outstanding as of the date hereof are set forth on
Exhibit E. At the Closing, the Warrants shall be converted into the right to
receive a portion of the Merger Consideration (less the amount of the Holdbacks)
as set forth on Exhibit B. The Holdbacks will be applied as set forth in
Section 2.4(a).
     2.7 Appraisal Rights and Dissenting Shares. Immediately following the
Closing but in any event within 10 days of the Closing Date, the Surviving
Corporation shall mail, fax, send electronically or send by overnight courier
the Appraisal Rights Notice in the form attached hereto as Exhibit K in
accordance with Section 262 of the DGCL and a Letter of Transmittal to

- 9 -



--------------------------------------------------------------------------------



 



each of the Stockholders other than the Requisite Stockholders who executed and
delivered the Stockholder Consent. Any holder of Stock issued and outstanding
immediately prior to the Effective Time with respect to which Appraisal Rights,
if any, are available by reason of the Merger pursuant to Section 262 of the
DGCL (“Dissenting Shares”), and have been perfected by such Stockholder, shall
be entitled to receive only such rights as are granted under Section 262 of the
DGCL and shall not be entitled to receive any portion of the Merger
Consideration unless such Stockholder effectively withdraws or loses its
Appraisal Rights under the DGCL. If any such holder effectively withdraws or
loses such Appraisal Rights under the DGCL, such Dissenting Shares shall
thereupon be deemed to have been converted as of the Effective Time into the
right to receive that portion of the Merger Consideration due to such holder
pursuant to this Agreement. Subject to the terms of Section 6.2, any payments
made with respect to Dissenting Shares, or any costs incurred in connection with
Dissenting Shares, that would be payable or reimbursable out of the Escrow
Amount shall be made or incurred solely by the Surviving Corporation with the
consent of the Equityholders’ Representative, which shall not be unreasonably
withheld.
     2.8 Withholding Rights. The Purchaser (and after the Effective Time, the
Surviving Corporation) shall be entitled to deduct and withhold from the Merger
Consideration otherwise payable pursuant to this Agreement such amounts as it is
required to deduct and withhold with respect to the making of such payment under
the Code, or any provision of United States federal, state or local, or any
foreign, Tax law. To the extent that amounts are so withheld or paid over to or
deposited with the relevant Governmental Entity by the Purchaser (or Threewide),
such amounts shall be treated for all purposes of this Agreement as having been
paid to the applicable Equityholder in respect of which the Purchaser (or
Threewide) made such deduction and withholding.
     2.9 Certain Events at the Closing. At the Closing, in addition to such
other actions as may be provided for herein:
          (a) Purchaser shall deliver, to the Stockholders who have executed and
delivered the Stockholder Consent and have executed and delivered a Letter of
Transmittal and the Company Certificates in accordance with Section 2.5 and the
Warrantholders who have executed and delivered a Letter of Transmittal and the
Company Certificates in accordance with Section 2.5, an amount equal to such
Equityholders’ Pro Rata Share of the Merger Consideration (less such
Equityholders’ Pro Rata Share of the Holdbacks) in accordance with the
provisions of this Agreement and the amounts set forth on Exhibit B;
          (b) Purchaser shall deliver to the Escrow Agent an amount equal to the
Escrow Amount for further payment in accordance with the provisions of this
Agreement and the Escrow Agreement;
          (c) Purchaser shall deliver to the Equityholders’ Representative an
amount equal to the Expenses Holdback for further payment in accordance with the
provisions of this Agreement;

- 10 -



--------------------------------------------------------------------------------



 



          (d) Threewide shall pay the Management Carveout and Option Payment,
subject to tax and other customary withholdings, to certain members of
Threewide’s management team as set forth on Exhibit F attached hereto;
          (e) Threewide shall deliver Schedule 2.9(e) setting forth Threewide’s
Transaction Expenses;
          (f) Purchaser shall deliver to Threewide the certificate required to
be provided by it in Section 7.1(d);
          (g) The Employment Agreements shall become effective;
          (h) Purchaser, Threewide, the Equityholders’ Representative and the
Escrow Agent shall enter into the Escrow Agreement;
          (i) Threewide shall deliver to Purchaser fully executed Option
Termination Agreements; and
          (j) The Parties shall file the Certificate of Merger.
3. REPRESENTATIONS AND WARRANTIES BY THREEWIDE
     Threewide represents and warrants to the Purchaser and Merger Sub that the
statements contained in this Section 3 and as set forth in the disclosure
schedules delivered by Threewide to the Purchaser and Merger Sub on the date
hereof (the “Disclosure Schedule”) are correct and complete as of the date of
this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Section 3). The Disclosure Schedule shall be
arranged in paragraphs corresponding to the lettered and numbered paragraphs
contained in this Section 3.
     3.1 Capitalization.
          (a) Threewide’s authorized capital stock consists of the classes and
shares of capital stock listed on Schedule 3.1(a) hereto, of which the number of
shares of capital stock listed on Schedule 3.1(a) hereto are issued and
outstanding. All outstanding shares of such capital stock are held of record and
beneficially as set forth on Schedule 3.1(a) hereto.
          (b) All of the issued and outstanding shares of the Stock have been
duly and validly issued and are fully paid and nonassessable.
          (c) Except as set forth on Schedule 3.1(c) hereto, there are no
outstanding warrants, options, conversion privileges, preemptive rights, voting
agreements or similar arrangements, or other rights or agreements to purchase or
otherwise acquire or issue any equity securities of Threewide.
          (d) Except as set forth on Schedule 3.1(d) hereto, there is no right
of first refusal option or other restriction on transfer applicable to any of
the shares of the Stock.

- 11 -



--------------------------------------------------------------------------------



 



          (e) Except as set forth on Schedule 3.1(e) hereto, Threewide does not
have outstanding any stock appreciation rights or other rights granting to any
Person the right to be paid money or other property based on the value of the
securities of Threewide.
          (f) Except as set forth on Schedule 3.1(f) hereto, there are no
agreements, restrictions, or understanding to which Threewide is a party with
respect to the sale, transfer, or voting of any shares of the Stock.
     3.2 Organization and Good Standing.
          (a) Threewide is: (i) a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to conduct its business as it is now being
conducted; and (ii) is duly qualified to operate its business, and is in good
standing, in each jurisdiction where the ownership of property or the conducting
of its business requires such qualification except where the failure to be so
qualified would not have a Material Adverse Effect.
          (b) Threewide has made available to Purchaser for its review and
examination complete and accurate copies of Threewide’s Certificate of
Incorporation and Bylaws, each as amended through the date hereof, the minutes
of all of Threewide’s directors’ and stockholders’ meetings through the date
hereof, and Threewide’s stock transfer book, as updated through the date hereof,
the Warrants, and all option agreements to acquire any shares of the Stock.
          (c) Schedule 3.2(c) hereto lists all current officers and directors of
Threewide as of the date hereof.
     3.3 Subsidiaries. Threewide does not currently own, have any investment in,
or control, directly or indirectly, any subsidiaries, associations or other
business entities; and is not a participant in any joint venture or partnership.
     3.4 Authority, Approval and Enforceability.
          (a) Threewide has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement and, upon the execution
and delivery of the Stockholder Consent by the Requisite Stockholders, all
corporate action of Threewide necessary for such execution, delivery and
performance has been duly taken. Complete and correct copies, certified by the
Secretary or Assistant Secretary of Threewide, of the resolutions adopted by the
Board of Directors, authorizing and ratifying the execution and delivery of this
Agreement and the consummation of the transactions contemplated herein, have
been delivered to the Purchaser.
          (b) Except as provided in Schedule 3.4(b), the execution and delivery
by Threewide of this Agreement and the agreements related hereto do not, and the
performance and consummation of the transactions contemplated by this Agreement
and the agreements related hereto will not, result in any conflict with, breach
or violation of or default, termination or forfeiture under (or upon the giving
of notice or the lapse of time, or both, result in any conflict with, breach or
violation of or default, termination or forfeiture under) any terms or
provisions of Threewide’s Certificate of Incorporation or Bylaws, each as
amended through the date hereof, or any statute, rule, regulation, judicial or
governmental decree, order or judgment, or any of the

- 12 -



--------------------------------------------------------------------------------



 



agreements set forth on Schedule 3.11 or Schedule 3.15(a), or any agreement
related to any item set forth on Schedule 3.16(b) or Schedule 3.16(c).
          (c) No consent, approval, authorization, order, registration,
qualification or filing of or with any court or any regulatory authority or any
other governmental body is required for the consummation by Purchaser and
Threewide of the transactions contemplated by this Agreement.
          (d) Upon due execution and delivery by the parties hereto, this
Agreement and the agreements related hereto will each be legal, valid, and
binding obligations of Threewide, enforceable against Threewide in accordance
with their terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally.
     3.5 Financial Statements; Books of Account. An unaudited balance sheet of
Threewide as of July 31, 2010 and the related statements of income and cash
flows for the seven month period then ended and a scheduling of the liabilities,
receivables, and fixed assets included thereon (collectively the “Threewide
Financials”) are included on Schedule 3.5 hereto. The Threewide Financials have
been prepared in accordance with GAAP (except for the omission of certain
footnotes) applied on a consistent basis throughout the periods involved. Except
as set forth on Schedule 3.5 hereto, the books of account of Threewide reflect
actual transactions as of the dates shown thereon and provide a true and correct
representation of substantially all items of income and expenses, and
substantially all assets, liabilities and accruals of Threewide. The Threewide
Financials fairly present in all material respects the financial position,
results of operations, and cash flows of Threewide covered thereunder as of the
date thereof and for the periods covered thereby.
     3.6 Material Changes. Except as set forth in Schedule 3.6, since July 31,
2010, there has not been with respect to Threewide any:
          (a) Material Adverse Change in its financial condition from that shown
on the Threewide Financials;
          (b) Damage or loss, whether covered by insurance or not, materially
and adversely affecting its business, property, assets or prospects;
          (c) Other event or condition materially and adversely affecting its
results of operations or business or financial condition or prospects taken as a
whole or any event (not applicable to the economy or industry generally) which
could have such an effect.
          (d) Operation of the Business outside of the ordinary course;
          (e) Violation of any law applicable to Threewide,
          (f) Amendment, modification or supplement its organizational
documents;
          (g) Split, combination or reclassification of any of its capital stock
or equity interests or issue or authorize the issuance of any securities in
respect of, in lieu of, or in

- 13 -



--------------------------------------------------------------------------------



 



substitution of its capital stock or equity interests or repurchase, redemption
or other acquisition any of its capital stock or equity interests, except as
expressly contemplated by this Agreement;
          (h) Delay or postponement of payment of accounts payable or other
liabilities or obligations or acceleration of the collection of accounts
receivable, or write-downs of the value of any asset or write-offs of any
accounts or notes receivable as uncollectible;
          (i) Entrance into, termination of, amendment to or other modification
or waiver of any of the terms of, any (i) agreement set forth on
Schedule 3.15(a), (ii) employment agreement, (iii) real estate lease, or
(iv) agreement between or among Threewide, on the one hand, and any
Equityholder, director, or officer of Threewide or any Affiliate of any of the
foregoing, on the other hand;
          (j) (i) Adoption, amendment, modification or termination of any bonus,
profit-sharing, incentive, severance or other benefit plan, contract or
commitment for the benefit of any employee; (ii) increase of the compensation or
other benefits payable or provided to any employee; or (iii) granting of any
equity or equity based awards;
          (k) Making or changing of any Tax election, changing of an annual
accounting period, adopting or changing of any accounting method with respect to
Taxes, filing of any amended Tax return, entrance into any closing agreement,
settling or compromising of any proceeding with respect to any Tax claim or
assessment relating to Threewide, surrendering of any right to claim a refund of
Taxes, consenting to any extension or waiver of the limitation period applicable
to any Tax claim or assessment relating to Threewide, or taking of any other
similar action relating to the filing of any Tax return or the payment of any
Tax;
          (l) Declaration, setting aside, making or payment of any dividend or
other distribution in respect of capital stock or equity interests of Threewide;
          (m) Sale, assignment, license, pledge, transfer or disposition of, or
granting or taking of any action that has created a lien on any assets, rights
or properties, except for the sale of inventory to customers in the ordinary
course of business consistent with past practice;
          (n) Acquisition (by way of merger, consolidation or acquisition) of
the equity interests or assets of any Person, or acquisition of direct or
indirect control of any interest in any Person or the right to acquire any stock
or interest in any other Person or in any business, or entrance into any joint
venture, partnership or similar arrangement;
          (o) (i) Distribution of any cash to any Equityholder or officer or
director of Threewide except in the ordinary course of business consistent with
past practice or (ii) making any commitment for any capital expenditures in
excess of $5,000 for any individual commitment or $10,000 in the aggregate;
          (p) Incurrence or guarantee of any indebtedness, issuance or sale of
any debt securities or warrants or other rights to acquire debt securities, or
entrance into any arrangement having the economic effect of any of the
foregoing;

- 14 -



--------------------------------------------------------------------------------



 



          (q) Payment of or agreement to pay in settlement, or compromise or
waiver of any rights under or pursuant to, any litigation, arbitration,
investigation or other proceeding relating to Threewide;
          (r) Change of the accounting methods or accounting practices followed
by Threewide or change of the depreciation or amortization policies or rates;
          (s) Cancellation or termination of any insurance policy or causing any
of the coverage thereunder to lapse;
          (t) Granting of any registration rights with respect to the equity
interests of Threewide;
          (u) Institution of any general layoff of employees or implementation
of any early retirement plan or announcement of the planning of such a program;
or
          (v) Entrance into any agreement or committing to take any of the types
of actions described in any of subsections (a) through (u) above.
     3.7 Accounts Receivable.
          (a) All accounts receivable reflected on the Threewide Financials are
bona fide, arose from valid sales in the ordinary course of business in the
aggregate amount thereof and, to Threewide’s knowledge, are collectible in full,
except to the extent of the reserve therefor on such financials. Schedule 3.7(a)
contains a complete and accurate report showing all accounts receivable of
Threewide outstanding as of the date of the Threewide Financials, together with
an accurate aging of such accounts.
          (b) None of Threewide’s accounts receivable is subject to any lien or
claim of offset, setoff or counterclaim and Threewide does not have any
knowledge of any facts or circumstances that would give rise to any such lien or
claim. Except as disclosed on Schedule 3.7(b), there are no accounts receivable
which are contingent upon the performance by Threewide of future services.
     3.8 No Undisclosed Liabilities. Threewide has no debts, liabilities or
claims against it, contingent or otherwise, which would be of a nature required
to be reflected in a balance sheet prepared in accordance with GAAP which are
material individually or in the aggregate and which are not shown or fully
provided for on the Threewide Financials, except debts, liabilities and claims
incurred in the ordinary course of business since the date of the Threewide
Financials which are not material in the aggregate. The applicable reserves
reflected on the Threewide Financials are sufficient for payment of all claims,
asserted and unasserted, of customers to which Threewide has sold products or
provided services through such date. All products and services provided to
customers by Threewide have complied in all material respects with all
requirements binding upon Threewide, whether by law, regulation, agreement or
otherwise.

- 15 -



--------------------------------------------------------------------------------



 



     3.9 Taxes.
          (a) Except as set forth on Schedule 3.9(a), all federal, state, local
and foreign Tax returns and reports required to be filed to date, and which are
properly open for examination under applicable statutes of limitation, with
respect to the operations of Threewide have been accurately prepared and duly
filed, and all Taxes shown as payable on such returns and reports have been paid
when due, including, without limitation income, withholding, payroll, sales and
use, and real and personal property taxes. Except as set forth on
Schedule 3.9(a) hereto: (i) Threewide has not executed or filed with any Taxing
authority any agreement extending the period for assessment or collection of any
Tax to a date subsequent to the date hereof; (ii) no issue has been raised by
any federal, state, local or foreign Taxing authority in connection with an
audit or examination of the Tax returns, business or properties of Threewide
that has not been settled or resolved; (iii) there is no pending claim, asserted
deficiency or assessment for additional Taxes which has not been paid, nor is
there any basis for the assertion of any such claim, deficiency or assessment;
(iv) no material special charges, penalties or fines have ever been asserted
against Threewide with respect to payment of or failure to pay any Taxes;
(v) the provision for Taxes shown on the Threewide Financials is sufficient for
payment of all unpaid federal, state, local and foreign Taxes (whether asserted
or unasserted) incurred by Threewide through such date.
          (b) Threewide has not filed any consent to the application of Section
341(f) of the Internal Revenue Code of 1986, as amended (the “Code”), or been
subject to any actual or deemed election under Section 338 of the Code.
     3.10 Properties and Inventories.
          (a) Threewide has good and marketable title to, valid leasehold
interests in or other valid right to use all of the material assets used in its
operations or necessary for the conduct of its business, free and clear of any
material mortgages, pledges, security interests, licenses, encumbrances,
restrictions or adverse claims, except for the lien of Taxes not yet due and
payable. Schedule 3.10(a) contains a description and the location of any such
material assets that are not in the possession of Threewide or that are located
other than on Threewide’s premises in Morgantown, West Virginia.
          (b) All of Threewide’s material assets are adequate and suitable for
the purposes for which they are presently being used. Except for those items
listed on Schedule 3.10(b) or assets subject to leases listed on
Schedule 3.15(a), there are no items of equipment, machinery or other tangible
assets of Threewide that are not currently being used in its business that are
reflected on the Threewide Financials.
          (c) There has not occurred, except for those items listed on
Schedule 3.10(c), since the date of the Threewide Financials, any transfer of
title other than in the ordinary course of business, any abandonment, any
material pilferage or any material loss with respect to any material property or
equipment of Threewide.
     3.11 Real Property. Threewide has no interests in real property other than
leasehold interests. Schedule 3.11 identifies all real property leased by
Threewide. Threewide has

- 16 -



--------------------------------------------------------------------------------



 



enforceable leasehold interests in all property shown on Schedule 3.11. The
facilities of Threewide (i) do not encroach on the property of others,
(ii) conform in all material respects with all applicable ordinances,
regulations and zoning laws and (iii) are in good repair, reasonable wear and
tear excepted. Threewide has not subleased, licensed, or otherwise granted any
third party the right to use or occupy any real property leased by Threewide.
     3.12 Environmental Matters. Threewide has complied in all material respects
with any and all applicable statutes, rules and regulations in effect regarding
the environment including, without limitation, statutes, rules and regulations
regarding the production, handling, treatment and disposal of toxic chemicals
and hazardous waste.
     3.13 Health and Safety Matters. Threewide has complied in all material
respects with any and all applicable health and safety statutes, rules and
regulations of state, local and federal authorities in effect.
     3.14 Insurance. Schedule 3.14 identifies all policies of insurance now in
effect covering the assets, properties and business of Threewide and all
products liability and life insurance policies maintained by Threewide.
Threewide has made available a true and accurate copy of each of the policies
listed on Schedule 3.14 to Purchaser. Threewide has not committed an act or
omission which might invalidate any of such policies in whole or in part.
     3.15 Purchase, Sale and Other Agreements.
          (a) Except as set forth on Schedule 3.15(a), Threewide is not a party
or subject to any oral or written:
          i. agreement (or group of related agreements) for the purchase or sale
of materials, supplies, products, or other personal property, or for the
furnishing or receipt of services, the performance of which involve
consideration in excess of $25,000;
          ii. agreement concerning a partnership or joint venture;
          iii. agreement (or group of related agreements) under which it has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation or under which it has imposed an Encumbrance
on any of its assets, tangible or intangible;
          iv. agreement with any multiple listing service regarding access to
any data of any such multiple listing service;
          v. agreement with any third-party regarding distribution and/or
syndication of the data of any multiple listing service, real estate broker, or
real estate agent;
          vi. material agreement concerning confidentiality or noncompetition;

- 17 -



--------------------------------------------------------------------------------



 



          vii. profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other material plan or arrangement for the
benefit of its current or former directors, officers, and employees;
          viii. collective bargaining agreement;
          ix. agreement for the employment of any individual on a full-time,
part-time, consulting, or other basis or providing severance benefits;
          x. agreement under which it has advanced or loaned any amount to any
of its directors, officers, and employees outside the ordinary course of
business;
          xi. agreement under which the consequences of a default or termination
could have a Material Adverse Effect; or
          xii. other agreement (or group of related agreements) the performance
of which involves consideration in excess of $25,000.
          (b) A complete and accurate copy of each written agreement and other
document identified on Schedule 3.15(a) has been made available to Purchaser. To
Threewide’s Knowledge, each agreement or arrangement identified on
Schedule 3.15(a) is, except to the extent fully performed at the date hereof, in
full force and effect and valid and binding in accordance with its terms in all
material respects except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and subject to general equity principles and to limitations on availability of
equitable relief, including specific performance. Except as set forth on
Schedule 3.15(b), to Threewide’s Knowledge, no party to any such contract,
agreement or arrangement is in material default under, or intends to cancel,
withdraw, modify or amend, any such contract, agreement or arrangement.
          (c) Except as set forth on Schedule 3.15(c), Threewide has performed
all material obligations required to be performed by it on or prior to the date
hereof under each material contract, obligation, commitment, agreement,
undertaking, arrangement or lease referred to in this Agreement or in any
exhibit hereto. Threewide has not received any notice that it is in default
thereunder, nor, to Threewide’s Knowledge, is there any basis for a default.

- 18 -



--------------------------------------------------------------------------------



 



     3.16 Trademarks, Patents and Other Intellectual Property Rights.
          (a) Threewide has not interfered with, infringed upon,
misappropriated, or violated any material Intellectual Property rights of third
parties. Threewide has not received any charge, complaint, claim, demand, or
notice alleging any such interference, infringement, misappropriation, or
violation (including any claim that Threewide must license or refrain from using
any Intellectual Property rights of any third party). To Threewide’s Knowledge,
no third party has interfered with, infringed upon, misappropriated, or violated
any material Intellectual Property rights of Threewide.
          (b) Schedule 3.16(b) identifies each patent or registration which has
been issued to Threewide with respect to any of its Intellectual Property,
identifies each pending patent application or application for registration which
Threewide has made with respect to any of its Intellectual Property, and
identifies each material license, agreement, or other permission which Threewide
has granted to any third party with respect to any of its Intellectual Property
(together with any exceptions). Threewide has made available to the Purchaser
correct and complete copies of all such patents, registrations, applications,
licenses, agreements, and permissions (as amended to date). Schedule 3.16(b)
also identifies each material trade name or unregistered trademark used by
Threewide in connection with any of its businesses. With respect to each item of
Intellectual Property identified in Schedule 3.16(b): (i) Threewide possesses
all right, title, and interest in and to the item, free and clear of any
encumbrance, license, or other restriction; (ii) the item is not subject to any
outstanding injunction, judgment, order, decree, ruling, or charge; and (iii) no
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand is pending or, to Threewide’s Knowledge, is threatened which challenges
the legality, validity, enforceability, use, or ownership of the item.
          (c) Schedule 3.16(c) identifies each material item of Intellectual
Property that any third party owns and that Threewide uses pursuant to license,
sublicense, agreement, or permission. Threewide has made available to the
Purchaser correct and complete copies of all such licenses, sublicenses,
agreements, and permissions (as amended to date). With respect to each such item
of Intellectual Property required to be identified in Schedule 3.16(c): (i) the
license, sublicense, agreement, or permission covering the item is legal, valid,
binding, enforceable, and in full force and effect in all material respects;
(ii) no party to the license, sublicense, agreement, or permission is in
material breach or default, and no event has occurred which with notice or lapse
of time would constitute a material breach or default or permit termination,
modification, or acceleration thereunder; (iii) no party to the license,
sublicense, agreement, or permission has repudiated any material provision
thereof; and (iv) Threewide has not granted any sublicense or similar right with
respect to the license, sublicense, agreement, or permission.
          (d) Threewide has taken all reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all
Intellectual Property, including: (i) obtaining an appropriate non-disclosure
agreement prior to disclosing any trade secrets to a third party; and
(ii) imposing restrictions on unauthorized copying, unauthorized sale or
transfer, recompilation, disassembly or reverse-engineering and other
industry-standard restrictions on use prior to providing a third party with
access to Intellectual Property.

- 19 -



--------------------------------------------------------------------------------



 



     3.17 Employees and Consultants.
          (a) Schedule 3.17(a) identifies all currently effective consulting and
employment agreements and other material agreements, either oral or written,
with individual consultants or employees to which Threewide is a party. Complete
and accurate copies of all such written agreements and summaries of all oral
agreements have been made available to Purchaser. Also shown on Schedule 3.17(a)
are the name of each officer, employee and agent of Threewide and each such
person’s present rate of regular compensation and bonus payments related to the
fiscal year ending December 31, 2010. No current officer, manager or key
employee of Threewide has notified Threewide of an intention to terminate
employment or to seek a material change in his terms of employment. Except as
set forth on Schedule 3.17(a) no employee of Threewide has accrued more than
three weeks of paid vacation.
          (b) Except as specifically disclosed on Schedule 3.17(b), Threewide is
not a party to any pension, retirement, profit sharing, savings, bonus,
incentive, deferred compensation, group health insurance or group life insurance
plan or obligation, employee welfare benefit plan, or collective bargaining
agreement or other agreement, written or oral, with any trade or labor union,
employees’ association or similar organization. With respect to each plan
described on Schedule 3.17(b), Threewide has made available to Purchaser
complete and accurate copies of the plan, the Internal Revenue Service
determination letter, if any, all plan applications and amendments, the most
recent plan actuarial reports and all reports of or regarding such plan required
by the Employee Retirement Income Security Act of 1974, as amended, and any
regulations issued thereunder (“ERISA”). With respect to each plan, if any,
which is subject to ERISA, Threewide has properly prepared and timely filed all
governmental reports and has properly and timely posted or distributed all
notices and reports to employees required to be filed, posted or distributed
with respect to such plan. No prohibited transaction has occurred with respect
to any such plan which is subject to ERISA, nor is there any pending or, to
Threewide’s Knowledge, threatened assertion of the occurrence of any such
transaction.
          (c) Threewide has not received any documentation relating to union
activities, including but not limited to, correspondence or orders from the
National Labor Relations Board and any state labor relations agencies or
organizations, and there are currently no agreements with any unions and no
strikes or labor disputes pending or, to Threewide’s Knowledge, threatened by
any of the employees of Threewide.
          (d) Threewide has complied in all material respects with all
applicable laws or regulations relating to the employment of labor. Threewide
has withheld all amounts required by law or agreement to be withheld from its
employees for the payment of any Tax or contribution.
          (e) There are no currently outstanding loans from Threewide to any
officer, director or employee of Threewide and no commitments to lend any money
or other property to any such person, other than, in each case, routine travel
advances in the ordinary course of business.
          (f) To Threewide’s Knowledge, no employee is obligated under any
agreement or judgment that would conflict with such employee’s obligation to use
his best efforts to promote the interests of Threewide or would conflict with
Threewide’s business as conducted

- 20 -



--------------------------------------------------------------------------------



 



or proposed to be conducted. To Threewide’s Knowledge, no employee of Threewide
is in violation of the terms of any employment agreement or any other agreement
relating to such employee’s relationship with any previous employer and no
litigation is pending or threatened with regard thereto.
     3.18 Borrowings and Guarantees. Schedule 3.18 identifies all agreements and
undertakings pursuant to which Threewide (i) is borrowing or is entitled to
borrow any money, (ii) is lending or has committed itself to lend any money, or
(iii) is a guarantor or surety with respect to the obligations of any Person.
Complete and accurate copies of all such written agreements have been delivered
to Purchaser.
     3.19 Bank Accounts and Powers of Attorney. Schedule 3.19 identifies all
bank accounts used in connection with the operations of the Business, whether or
not such accounts are held in the name of Threewide, lists the respective
signatories therefor, and lists the names of all Persons holding a power of
attorney from Threewide.
     3.20 Compliance with Laws. Except as set forth in Schedule 3.20, the
present conduct of the Business by Threewide does not violate any law,
ordinance, regulation, judgment, order, decree or rule of any court, arbitrator
or governmental agency or entity in any respect material to the conduct of the
Business, and there are no legal or administrative proceedings or investigations
pending or, to Threewide’s Knowledge, threatened, which, if determined adversely
to Threewide, could reasonably be expected to result, individually or in the
aggregate, in any Material Adverse Change.
     3.21 Absence of Litigation. Except as set forth on Schedule 3.21, neither
Threewide nor any officer or director of Threewide is engaged in, or has
received any threat of, any litigation, arbitration, investigation or other
proceeding relating to Threewide or its employee benefit plans, property,
business assets, licenses, permits, Intellectual Property or goodwill, or
against or affecting the transactions contemplated by this Agreement, nor, to
the Knowledge of Threewide, is there any basis therefor.
     3.22 No Brokers; Transaction Expenses. Neither Threewide nor any
Equityholder is obligated for the payment of fees or expenses of any broker or
finder in connection with the origin, negotiation or execution of this Agreement
or in connection with any transaction contemplated hereby. Schedule 2.9(e) sets
forth all of Threewide’s Transaction Expenses.
     3.23 Insider Transactions. Schedule 3.23 hereto is a true and complete list
of all material contracts now in effect between Threewide and any Equityholder
and a true and complete list of all material contracts and material transactions
between Threewide and any Person who now is or at any time has been an officer,
director or stockholder of Threewide, other than salary and incentive
compensation arrangements of a customary nature entered into in the ordinary
course of business. No director or officer of Threewide and, to the Knowledge of
Threewide, no Affiliate of any of them has any interest (other than ownership of
securities registered under the Securities Act of 1933, as amended) in excess of
$500 in (a) any equipment or other property, real or personal, tangible or
intangible, including, but without limitation, any item of Intellectual
Property, used in connection with or pertaining to the Business, or (b) any

- 21 -



--------------------------------------------------------------------------------



 



creditor, supplier, customer, manufacturer, agent, representative or distributor
of products of Threewide.
     3.24 Accuracy of Documents and Information. The copies of all instruments,
agreements, other documents and written information delivered to Purchaser by
Threewide or any of its representatives are and will be true and correct copies
as of the date of delivery thereof. No representations or warranties made by
Threewide in this Agreement nor any document, written information statement,
financial statement, certificate or exhibit prepared and furnished or to be
prepared and furnished by Threewide, or its representatives, to Purchaser
pursuant hereto or in connection with the transactions contemplated hereby,
taken as a whole, contains or will contain any untrue statement of a material
fact, or omits or will omit to state a material fact necessary to make the
statements or facts contained herein or therein not misleading.
4. REPRESENTATIONS AND WARRANTIES BY PURCHASER
     Purchaser represents and warrants to Threewide as follows:
     4.1 Organization. Purchaser is a Delaware corporation, duly organized,
legally existing and in good standing under the laws of the State of Delaware
and has full power, ability and authority to conduct its business as it is now
conducted, to enter into this Agreement and to carry out the other transactions
and agreements contemplated hereby.
     4.2 Due Authorization. The execution, delivery and performance of this
Agreement and each of the other agreements contemplated hereby and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary company action of Purchaser. This Agreement has been
duly executed and delivered by Purchaser and is a valid and binding obligation
of Purchaser, fully enforceable in accordance with its terms. Neither the
execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will: (i) conflict with or violate any
provision of Purchaser’s charter, bylaws, operating agreement or other governing
instruments, or any law, ordinance or regulation or any decree or order of any
court or administrative or other governmental body which is either applicable
to, binding upon or enforceable against Purchaser; or (ii) result in any breach
of or default under any material mortgage, contract, agreement, indenture,
trust, written agreement or other instrument which is either binding upon or
enforceable against Purchaser.
     4.3 Litigation. There are no actions, suits, proceedings or investigations,
either at law or in equity, or before any Governmental Entity in any United
States or foreign jurisdiction, of any kind now pending or, to the best of the
Purchaser’s knowledge, threatened against the Purchaser that (i) question the
validity of this Agreement or (ii) seek to delay, prohibit or restrict in any
manner any action taken or to be taken by that Purchaser under this Agreement.
     4.4 Brokers. All negotiations relative to this Agreement and the
transactions contemplated by it have been carried on by the Purchaser directly
with Threewide and without the intervention of any other Person and in a manner
as not to give rise to any valid claim against any of the parties for any
finder’s fee, brokerage commission or like payment.
     4.5 No Untrue Statements. No statement by Purchaser contained in this
Agreement and no written statement contained in any certificate, schedule or
other document required to be

- 22 -



--------------------------------------------------------------------------------



 



furnished by Purchaser to Threewide pursuant to this Agreement contains or will
contain any untrue statement of a material fact, or omits or will omit to state
a material fact necessary in order to make the statements not misleading.
     4.6 Merger Sub. The representations set forth in Sections 4.1-4.5 and true
and correct with respect to Merger Sub as if “Merger Sub” were substituted for
“Purchaser” each place it appears.
5. COVENANTS
     5.1 Further Cooperation. In case at any time after the Closing Date any
further actions are necessary to carry out the purposes of this Agreement, each
of the Parties will take such further actions (including the execution and
delivery of such further instruments and documents) as the other Party
reasonably may request, all at the sole cost and expense of the requesting Party
(unless the requesting Party is entitled to indemnification therefor under
Section 6 below).
     5.2 Employees. Subject to the requirements, if any, of applicable law and
obtaining approvals, if any, of Governmental Entities, prior to the Closing
Date, Threewide shall take all actions necessary to provide for the cancellation
or termination, effective immediately prior to the Closing, of any Threewide
401(k) or profit sharing plan. Effective as of the Closing Date, Buyer shall
offer to all employees of Threewide as of the Closing Date (“Continuing
Employees”) compensation and benefits that are substantially comparable to the
compensation and benefits they were receiving from Threewide immediately prior
to the Closing Date. Comparable benefits shall be offered to Continuing
Employees either through the Buyer’s continuing to maintain the existing
Threewide Employee Welfare Benefit Plans or through immediate participation in
Employee Welfare Benefit Plans maintained by Purchaser for its
similarly-situated employees. Continuing Employees shall be eligible to
participate in any Employee Pension Benefit Plan that Purchaser maintains for
its similarly-situated employees effective no later than the first day of the
first full month immediately following the Closing Date.
     5.3 Stockholder Consent and Appraisal Rights. Threewide agrees to carry out
the provisions of Sections 2.5 and 2.7 hereof and to comply with Threewide’s
certificate of incorporation, bylaws and the applicable provisions of the DGCL
(including Section 262 of the DGCL).
     5.4 Conduct of Business Prior to Closing. Threewide agrees that, from the
date hereof until the Closing, the business of Threewide shall be conducted in
the ordinary course of business consistent with past practice.
6. SURVIVAL, INDEMNIFICATION
     6.1 Survival. All representations, warranties and covenants made and given
in this Agreement (including any exhibit hereto), including those contained in
any Schedule or any certificate delivered on the Closing Date by any party shall
be deemed to have been relied on in spite of any investigation that has been or
will be made or omitted by any party to this Agreement and shall survive for
2 years following the Closing Date.

- 23 -



--------------------------------------------------------------------------------



 



     6.2 Indemnification.
          (a) To the limited extent set forth in this Section 6.2, the
Equityholders shall indemnify, defend and save Purchaser and its Affiliates
(including Threewide from and after the Closing) and the stockholders,
directors, officers, employees, and agents of Purchaser and its Affiliates
(including Threewide from and after the Closing) and the successors and assigns
of the foregoing (collectively, the “Purchaser Indemnified Parties”) harmless
from any actions, claims, losses, damages, demands or expense (including without
limitation all court costs and reasonable attorney’s fees on account thereof)
suffered or incurred by any of them proximately caused by (i) any inaccuracy in,
nonperformance of, or breach of any representation, warranty, covenant,
obligation or other undertaking made by Threewide set forth in this Agreement
(including any exhibit hereto) and (ii) any Appraisal Rights.
          (b) No indemnification shall be payable to the Purchaser Indemnified
Parties under this Section 6.2 until and after the Purchaser Indemnified
Parties’ losses aggregate $25,000 (the “Basket”); provided, however, that in the
event that such losses exceed the amount of the Basket, then indemnification
shall be made by the Equityholders for the full amount of such losses, including
the initial $25,000; provided, further, that the Basket shall not apply to
(i) any actions, claims, losses, damages, demands or expense (including without
limitation all court costs and reasonable attorney’s fees on account thereof)
suffered or incurred by the Purchaser Indemnified Parties proximately caused by
any inaccuracy in, nonperformance of, or breach of any representation or
warranty set forth in Section 3.1 (Capitalization) or in sub-sections (a), (c),
or (d) of Section 3.4 (Authority, Approval and Enforceability), (ii) the
indemnification obligations pursuant to Section 6.2(a)(ii), or (iii) the
indemnification obligations pursuant to Section 6.2(d). Purchaser shall notify
the Equityholders’ Representative promptly of any written actions, claims or
demands against any Purchaser Indemnified Parties of which the Equityholders are
responsible hereunder, specifying the basis and amount thereof in reasonable
detail.
          (c) Notwithstanding any provision to the contrary contained elsewhere
in this Agreement, the Equityholders’ combined aggregate liability for
indemnification under Section 6.2(a) hereof shall not exceed the amount then
held in the Escrow Account (the “Cap”) and no claim shall be made directly
against any Equityholder; provided, however, that the Cap shall not apply to any
actions, claims, losses, damages, demands or expenses as a result of breaches or
other inaccuracies in the Letters of Transmittal and the Purchaser Indemnified
Parties may make direct claims against Equityholders for such breaches or other
inaccuracies.
          (d) The Equityholders shall indemnify, defend and save the Purchaser
Indemnified Parties harmless from any Transaction Expenses of Threewide
exceeding the Expenses Cap, including any actions, claims, losses, damages,
demands or expense (including without limitation all court costs and reasonable
attorney’s fees on account thereof) related thereto.
          (e) Purchaser shall indemnify, defend and save Threewide and the
Equityholders harmless from any actions, claims, losses, damages, demands or
expense (including without limitation all court costs and reasonable attorney’s
fees on account thereof) suffered or incurred by Threewide or the Equityholders,
or their successors and assigns,

- 24 -



--------------------------------------------------------------------------------



 



proximately caused by any breach of any representation, warranty, covenant or
other undertaking made by the Purchaser in this Agreement (including any exhibit
hereto). Threewide and/or the Equityholders’ Representative shall notify the
Purchaser promptly of any written actions, claims or demands against Threewide
or the Equityholders of which the Purchaser is responsible hereunder specifying
the basis and amount thereof in reasonable detail.
     6.3 Indemnification Procedures.
          (a) Promptly after any Party or other Person entitled to
indemnification under this Section 6 (each, an “Indemnified Party”) determines
that a claim for indemnification might exist, including notice of any claim by a
third party described in Section 6.3(c), the Indemnified Party shall promptly
deliver a certificate (a “Certificate”) to the Indemnifying Party. The Person or
Persons who are required to indemnify such Indemnified Party under this
Section 6 shall be referred to herein as the “Indemnifying Party.” Such
Certificate shall:
               i. state that the Indemnified Party may have incurred, or
reasonably anticipates that it will incur, damages for which such Indemnified
Party is entitled to indemnification pursuant to this Agreement; and
               ii. specify such damages in reasonable detail included in the
amount so stated, the date such item was discovered, the basis for any
anticipated damages and the nature of the misrepresentation, inaccuracy or claim
to which each such item is related and the computation of the amount to which
such Indemnified Party claims to be entitled under Section 6.2 of this
Agreement. Notwithstanding any other provision of this Agreement to the
contrary, for purposes of Section 6.2(a), with respect to each representation or
warranty contained in this Agreement that is qualified by knowledge, “to the
Knowledge of”, materiality, “Material Adverse Effect,” or other similar words or
phrases, no such qualification shall be permitted for the purpose of determining
the amount of any actions, claims, losses, damages, demands or expenses that are
the subject of indemnification hereunder, and all such actions, claims, losses,
damages, demands and expenses shall be calculated without regard to any such
qualification.
          (b) In case the Indemnifying Party shall object to the indemnification
of an Indemnified Party in respect of any claim or claims specified in any
Certificate, the Indemnifying Party shall, within 30 days after receipt by the
Indemnifying Party of such Certificate, deliver to the Indemnified Party a
written notice to such effect and the Indemnifying Party and the Indemnified
Party shall, within the 30 day period beginning on the date of receipt by the
Indemnified Party of such written objection, attempt in good faith to agree upon
the rights of the respective parties with respect to each of such claims to
which the Indemnifying Party shall have so objected. If the Indemnified Party
and the Indemnifying Party shall succeed in reaching agreement on their
respective rights with respect to any of such claims, the Indemnified Party and
the Indemnifying Party shall promptly prepare and sign a memorandum setting
forth such agreement. Should the Indemnified Party and the Indemnifying Party be
unable to agree as to any particular item or items or amount or amounts, then
such dispute shall be settled by arbitration in Wilmington, Delaware, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect. There shall be three arbitrators, one to be chosen
by each of the Indemnified Party and Indemnifying Party directly at will, and
the third arbitrator to be selected by the two arbitrators so chosen. Each
arbitrator shall be an attorney: (i)

- 25 -



--------------------------------------------------------------------------------



 



whose primary practice area comprises mergers and acquisitions; (ii) with at
least 10 years of practice experience; and (iii) who is a partner of a law firm.
Each of the Indemnifying Party and the Indemnified Party shall pay the fees of
the arbitrator he or it selects and of his or its own attorneys and the expenses
of his or its witnesses, and all other fees and costs shall be borne equally by
the Indemnifying Party and the Indemnified Party. Judgment on any award rendered
by the arbitrators may be entered in any court having jurisdiction and neither
the Indemnifying Party nor the Indemnified Party shall object to the entry of
such award.
          (c) Third Party Claims.
          i. If any third party notifies any Party (the “Indemnified Party”)
with respect to any matter (a “Third-Party Claim”) that may give rise to a claim
for indemnification against the other Party (the “Indemnifying Party”) under
this Section 6, then the Indemnified Party shall promptly (and in any event
within five business days after receiving notice of the Third-Party Claim)
notify the Indemnifying Party thereof in writing specifying the claimed basis
and amount thereof in reasonable detail. Failure to so notify shall not be
deemed a waiver of, or otherwise affect, the Indemnifying Party’s obligations
unless the Indemnifying Party is harmed or prejudiced by such failure to notify.
          ii. The Indemnifying Party will have the right at any time to assume
and thereafter conduct the defense of the Third-Party Claim with counsel of its
choice; provided, however, that the Indemnifying Party will not consent to the
entry of any judgment on or enter into any settlement with respect to the
Third-Party Claim without the prior written consent of the Indemnified Party
(not to be unreasonably withheld) unless the judgment or proposed settlement
involves only the payment of money damages and does not impose an injunction or
other equitable relief upon the Indemnified Party.
          iii. Unless and until the Indemnifying Party assumes the defense of
the Third-Party Claim as provided in above, however, the Indemnified Party may
defend against the Third-Party Claim in any manner it may reasonably deem
appropriate. In no event will the Indemnified Party consent to the entry of any
judgment on or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of the Indemnifying Party (not to be
unreasonably withheld).
          (d) Claims specified in any Certificate to which an Indemnifying Party
shall not object in writing within 30 days of receipt of such Certificate or
that have been resolved pursuant to Section 6.3(c) are hereinafter referred to
as “Agreed Claims”. Within 30 days after the determination of the amount of any
Agreed Claims, the Indemnifying Party shall pay to the Indemnified Party an
amount equal to the Agreed Claim by wire transfer in immediately available funds
to the bank account or accounts designated in writing by the Indemnified Party
not less than five days prior to such payment, provided that any Agreed Claim to
be paid by the Equityholders shall be payable solely through the Escrow Account.

- 26 -



--------------------------------------------------------------------------------



 



7. CONDITIONS TO CLOSING; FAILURE TO CLOSE.
     7.1 Conditions to Purchaser’s Obligations at Closing. All of the
obligations of the Purchaser under this Agreement are subject to the fulfillment
at or before the Closing of each of the following conditions, any of which may
be waived in writing by Purchaser:
          (a) Representations and Warranties. The representations and warranties
of Threewide contained herein shall be true and correct in all material respects
(without giving effect to the knowledge or materiality qualifiers contained
therein) on and as of the Closing Date with the same effect as if made on and as
of the Closing Date and Purchaser shall have received a copy of the Disclosure
Schedules updated through and dated as of the Closing Date.
          (b) Performance. Threewide shall have performed or fulfilled in all
material respects all agreements, obligations and conditions contained herein
and shall have obtained all consents, waivers and approvals set forth on
Schedule 7.1(b), including those necessary to consummate the transactions
contemplated hereby, including the Stockholder Consent executed by the Requisite
Stockholders.
          (c) Material Adverse Change. There shall have been no Material Adverse
Change.
          (d) Certificate. Purchaser shall have received at the Closing a
certificate, dated as of the Closing and executed by Threewide’s President, to
the effect that the conditions set forth in Sections 7.1(a) – (c) have been
satisfied.
          (e) Related Documents. Each of the following agreements shall have
been duly executed and delivered by the parties thereto (other than the
Purchaser and Merger Sub): (i) the Certificate of Merger; (ii) the Escrow
Agreement; and (iii) the Option Termination Agreements.
          (f) Resignation Letters. Threewide shall have delivered to the
Purchaser the resignation letters of all members of the board of directors of
Threewide and/or any officer of Threewide as the Purchaser shall have requested
at or prior to the Closing.
          (g) No Order. No action, suit, proceeding or investigation shall have
been adopted or promulgated and no Governmental Entity shall have issued any
order that is in effect, which has the effect of making illegal or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement.
          (h) Legal Opinion. Purchaser shall have received an executed copy of a
favorable written opinion of Thorp Reed & Armstrong, LLP, counsel for Threewide,
in form and substance reasonably satisfactory to Purchaser.

- 27 -



--------------------------------------------------------------------------------



 



     7.2 Conditions to Threewide’s Obligations at Closing. The obligations of
Threewide under this Agreement are subject to the fulfillment at or before the
Closing of each of the following conditions, any of which may be waived in
writing by Threewide:
          (a) Representations and Warranties. The representations and warranties
of the Purchaser contained herein shall be true and correct in all material
respects (without giving effect to the knowledge or materiality qualifiers
contained therein) on and as of the Closing Date with the same effect as if made
on and as of the Closing Date.
          (b) Performance. The Purchaser shall have performed or fulfilled in
all material respects all agreements, obligations and conditions contained
herein and shall have obtained all consents, waivers and approvals set forth on
Schedule 7.2(b), including those necessary to consummate the transactions
contemplated hereby, including the Stockholder Consent executed by the Requisite
Stockholders.
          (c) Aggregate Merger Consideration. At the Closing, Purchaser shall
deliver the Merger Consideration in accordance with Section 2.9(a) via wire
transfer in immediately available funds, and the Escrow Agent shall confirm
receipt via wire transfer in immediately available funds of the Escrow Amount.
          (d) Related Documents. Each of the following agreements (such
agreements, together with this Agreement, the “Related Documents”) shall have
been duly executed and delivered by the parties thereto (other than Threewide):
(i) the Certificate of Merger; (ii) the Escrow Agreement; and (iii) the Option
Termination Agreements.
     7.3 Failure to Perform by Threewide. If the conditions to Closing set forth
in Section 7.2 shall be met but Threewide refuses to consummate the Merger, then
Purchaser shall have the option to either (a) obtain specific performance of
Threewide to consummate the Merger, upon which Threewide hereby consents to
agree to so perform; or (b) recover from Threewide, as liquidated damages, the
sum of $2,000,000, which amount represents a good-faith estimate of the amount
of damages that will likely be sustained by Purchaser as the result of a breach
of this Agreement by Threewide, it being impracticable or extremely difficult to
fix the actual damages.
8. TERMINATION AND EQUITYHOLDERS REPRESENTATIVE
     8.1 Events of Termination. This Agreement may be terminated: (i) at any
time by mutual written agreement of the Parties; (ii) in whole and not in part
by the Purchaser by written notice to Threewide if the conditions set forth in
Section 7.1 hereof shall not have been complied with or performed on or prior to
September 30, 2010 (or such later date as the Parties may have agreed to in
writing) in any material respect and the Purchaser shall not have materially
breached any of its representations, warranties, covenants or agreements
contained herein; (iii) in whole and not in part by Threewide by written notice
from Threewide to the Purchaser if the conditions set forth in Section 7.2
hereof shall not have been complied with or performed on or prior to
September 30, 2010 (or such later date as the Parties may have agreed to in
writing) in any material respect and Threewide shall not have materially
breached any of its representations, warranties, covenants or agreements
contained herein; or (iv) by any Party, by written notice to the other Parties,
if a court of competent jurisdiction or other Governmental Entity shall have

- 28 -



--------------------------------------------------------------------------------



 



issued a final, non-appealable order, decree or ruling, or taken any other
action, having the effect of permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement.
     8.2 Effect of Termination. In the event that this Agreement shall be
terminated pursuant to Section 8.1, all further obligations of the Parties
hereto under this Agreement (other than pursuant to Sections 7.3(b), 9.1 through
9.14, which shall continue in full force and effect) shall terminate without
further liability or obligation of any Party to any other Party hereunder;
provided, however, that no Party shall be released from liability hereunder if
this Agreement is terminated and the transactions abandoned by reason or failure
of such Party to have performed its obligations hereunder. In addition, in the
event of a termination of this Agreement, Purchaser shall keep confidential any
information obtained from Threewide concerning its properties, operations and
business (unless readily ascertainable from public or published information or
trade sources) until the same ceases to be material (or becomes so
ascertainable) and, at the request of Threewide shall return to Threewide all
copies of any schedules, statements, documents or other written information
obtained in connection therewith. Without limiting the generality of the
foregoing, the terms of the Mutual Confidentiality and Non-Disclosure Agreement
dated January 19, 2010 between Move, Inc. and Threewide Corporation relating to
obligations with respect to confidential information and nonsolicitation are
hereby incorporated by reference and, notwithstanding the termination of this
Agreement, such terms shall continue in full force and effect until the earlier
of the Closing and the date that such Mutual Confidentiality and Non-Disclosure
Agreement is terminated pursuant to its terms.
     8.3 Equityholders’ Representative.
          (a) The Equityholders’ Representative is hereby designated to act
following the Closing with respect to any and all issues arising under this
Agreement and, to the extent set forth herein, the Equityholders’ Representative
shall take, and is hereby authorized to take, any and all actions that he
believes are necessary or appropriate under this Agreement as permitted above,
as fully as if the Equityholders were acting on their own behalf and with the
same force and effect, including, without limitation, by:
          i. Consenting to, compromising or settling any and all claims arising
under this Agreement;
          ii. Conducting negotiations with the Purchaser and its representatives
regarding such claims;
          iii. Performing all of his obligations under this Agreement;
          iv. Waiving, modifying, amending or supplementing provisions of this
Agreement and the obligations of the Purchaser hereunder;
          v. Taking any and all other actions specified in or contemplated by
this Agreement; and
          vi. Engaging counsel, accountants or other representatives in
connection with the foregoing matters. The Purchaser shall have the right to
rely

- 29 -



--------------------------------------------------------------------------------



 



upon all actions taken or omitted to be taken by either one of the individuals
acting as the Equityholders’ Representative in respect of this Agreement and the
transactions contemplated hereby, all of which actions or omissions shall be
legally binding upon the Equityholders, and the Purchaser shall not be liable
for any action taken or not taken in good faith reliance on a communication or
other instruction from the Equityholders’ Representative.
          (b) Under no circumstances shall the Equityholders’ Representative
have any liability to any Equityholder for any act or omission to act of the
Equityholders’ Representative in such capacity, unless the party asserting such
liability is able to prove that the Equityholders’ Representative was guilty of
gross negligence or willful misconduct. The Equityholders’ Representative shall
be entitled to payment of or reimbursement for any and all costs and expenses
incurred in connection with, arising out of, resulting from or incident to any
act or omission to act of the Equityholders’ Representative in his capacity as
such, except to the extent caused by the gross negligence or willful misconduct
of the Equityholders’ Representative. Such costs and expenses shall be paid
solely out of the Expense Holdback as contemplated herein.
          (c) If at any time the Equityholders’ Representative or his successor
is unwilling or unable to serve as the Equityholders’ Representative, a new
Equityholders’ Representative shall be promptly designated. The new
Equityholders’ Representative shall be designated by the approval of
Stockholders who collectively held at least a majority of Threewide’s Series C
Preferred Stock outstanding immediately prior to the Closing.
9. GENERAL PROVISIONS
     9.1 No Waivers. None of the Parties shall be deemed to waive any of its
rights, powers or remedies hereunder unless such waiver is in writing and signed
by said Party. No delay or omission by any Party in exercising any of said
rights, powers or remedies shall operate as a waiver thereof, nor shall a waiver
signed by any Party of any breach of the covenants, conditions or agreements
binding on the other Parties on one occasion be construed as a waiver or consent
to such breach on any future occasion or a waiver of any other covenant,
condition, or agreement herein contained.
     9.2 Expenses. Purchaser and Merger Sub shall bear their Transaction
Expenses, and the Transaction Expenses of Threewide set forth on Schedule 2.9(e)
shall increase the Merger Consideration as provided in Section 2.3(a)(iii). The
Equityholders shall bear the Transaction Expenses of Threewide exceeding the
Expenses Cap in accordance with Section 6.2(d).
     9.3 Publicity. Each Party shall obtain the written consent of the other
Parties prior to any publication, presentation, public announcement or press
release concerning the relationship between the Parties or the existence or
terms of this Agreement, except as may otherwise be required by law. In
addition, the Parties agree not to make any disparaging or derogatory comments
regarding the other Parties to any third party.
     9.4 Assignment. No Party may assign any portion of this Agreement,
voluntarily or involuntarily, including without limitation by operation of law,
without the prior written consent of the other Parties. Any attempt to otherwise
assign this Agreement shall be null and void.

- 30 -



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Purchaser shall be permitted to assign this
Agreement, including without limitation by operation of law, to any Affiliate of
Purchaser and any of Purchaser’s or its Affiliate’s lenders without the prior
written consent of any other Party. No Person not a Party hereto, other than the
Equityholders, shall have any interest herein or be deemed a third party
beneficiary hereof, and nothing contained herein shall be construed to create
any rights enforceable by any other Person or third party; provided, however,
that Purchaser or its Affiliates may pledge or collaterally assign this
Agreement and its or their rights hereunder to any of Purchaser’s or its
Affiliate’s lenders.
     9.5 Partnership. Nothing herein contained shall be construed as creating a
partnership or joint venture by or between the Parties.
     9.6 Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective permitted successors and
assigns.
     9.7 Severability. Any provision of this Agreement held or determined by a
court (or other legal authority) of competent jurisdiction to be illegal,
invalid, or unenforceable in any jurisdiction shall be deemed separate, distinct
and independent, and shall be ineffective to the extent of such holding or
determination without (i) invalidating the remaining provisions of this
Agreement in that jurisdiction or (ii) affecting the legality, validity or
enforceability of such provision in any other jurisdiction.
     9.8 Captions Headings. Captions and paragraph headings used in this
Agreement are for convenience only and shall not be used to interpret any
provision hereof.
     9.9 Entire Agreement. This Agreement, together with the Exhibits and
Disclosure Schedules, which documents are incorporated herein by reference,
constitutes the entire agreement and understanding of the parties with respect
to the subject matter hereof, and is intended as the parties’ final expression
and complete and exclusive statement of the terms thereof, superseding all prior
or contemporaneous agreements, representations, promises and understandings,
whether written or oral, between the Parties, and may be amended or modified
only by an instrument in writing signed by all Parties.
     9.10 Notices. Any notice required or permitted to be given hereunder shall
be (a) in writing, (b) effective on the first business day following the date of
receipt, and (c) delivered by one of the following means: (i) by personal
delivery; (ii) by prepaid, overnight package delivery or courier service; or
(iii) by the United States Postal Service, first class, certified mail, return
receipt requested, postage prepaid. All notices given under this Agreement shall
be addressed:
     in the case of the Equityholders’ Representative, to:
William Rice
1411 Connell Road
Charleston, WV 25314 and
J. Rudy Henley
Mountaineer Capital LLC
107 Capitol Street

- 31 -



--------------------------------------------------------------------------------



 



Suite 300
Charleston, WV 25301
with a copy to:
John C. Rodney, Esq.
Thorp Reed & Armstrong, LLP
One Oxford Centre
301 Grant Street
Pittsburgh, Pennsylvania 15219-1425
     in the case of Threewide, to:
Threewide Corporation
709 Beechurst Avenue, Suite 1B
Morgantown, West Virginia 26505
Attention:       Luke Glass
with a copy to:
John C. Rodney, Esq.
Thorp Reed & Armstrong, LLP
One Oxford Centre
301 Grant Street
Pittsburgh, Pennsylvania 15219-1425
     All notices given under this Agreement shall be addressed, in the case of
Purchaser or Merger Sub, as follows:
Move Sales, Inc.
c/o Move, Inc.
Attn: General Counsel
30700 Russell Ranch Road
Westlake Village, California 91362
or to such other addresses of which the Parties have been advised in writing by
any of the above-described means. Personal delivery to a Party or to any
officer, partner, agent, or employee of such Party at its address herein shall
constitute receipt. The following shall also constitute receipt: (i) a Party’s
rejection or other refusal to accept notice, and (ii) the inability to deliver
to a Party because of a changed address of which no notice has been received by
the other Party. Notwithstanding the foregoing, no notice of change of address
shall be effective until 10 days after the date of receipt thereof. This Section
shall not be construed in any way to affect or impair any waiver of notice or
demand herein provided.
     9.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
principles of conflicts of law. With respect to any litigation arising out of or
relating to this Agreement, the

- 32 -



--------------------------------------------------------------------------------



 



Parties agree that it shall be exclusively filed in and heard by the state or
federal courts with jurisdiction to hear such suits located in the State of
Delaware, and each Party hereby submits to the exclusive jurisdiction of such
courts.
     9.12 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same Agreement. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a Party
hereto shall constitute a valid and binding execution and delivery of this
Agreement by such Party. Such facsimile copies shall constitute enforceable
original documents.
     9.13 Specific Performance. Without limiting or waiving in any respect any
rights or remedies of Purchaser now or hereinafter existing at law or equity or
by statute, Purchaser shall be entitled to seek specific performance of the
obligations to be performed by the other Parties in accordance with the
provisions of this Agreement.
     9.14 Professional Fees. In the event of any litigation involving this
Agreement or any of the ancillary documents, the prevailing Party in such
litigation shall be entitled to recover reasonable attorney fees and costs in
addition to any other remedy to which it is entitled.
[SIGNATURES ON FOLLOWING PAGE]

- 33 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Party has executed or caused its duly
authorized officer to execute this Agreement the day and year first above
written.

            PURCHASER:

Move Sales, Inc.
      By:   /s/ Errol Samuelson         Name:   Errol Samuelson        Its:
Chief Revenue Officer        THREEWIDE:

Threewide Corporation
      By:   /s/ Luke Glass         Name:   Luke Glass         Its: President   
    MERGER SUB:

MSI TC Merger Sub, Inc.
      By:   /s/ Errol Samuelson         Name:   Errol Samuelson         Its:
Chief Revenue Officer        EQUITYHOLDERS’ REPRESENTATIVE:
      /s/ William Rice       William Rice            /s/ J. Rudy Henley       J.
Rudy Henley   

[Signatures Continue on Following Page]

 



--------------------------------------------------------------------------------



 



The undersigned executes this Agreement for the purpose of guaranteeing the
obligations of Move Sales, Inc. hereunder.

            Move, Inc.
      By:   /s/ Errol Samuelson         Name:   Errol Samuelson        Its:
Chief Revenue Officer     

[Signatures Continue on Following Page]

 



--------------------------------------------------------------------------------



 



The undersigned Requisite Stockholders execute this Agreement for the purpose of
agreement to execute the Stockholder Consent immediately after the execution of
this Agreement and to otherwise vote their shares of the Stock to cause the
approval of the transactions contemplated hereby. The undersigned Requisite
Stockholders hereby represent and warrant to Purchaser that as of the date
hereof there are no outstanding voting proxies, voting trusts or voting
agreements with respect to their shares of the Stock and the undersigned agree
not to grant any such voting proxy or enter into any such voting trust or
agreement subsequent to the date hereof.

            Mountaineer Capital, L.P.
      By:   /s/ Patrick A. Bond         Name:   Patrick A. Bond        Its:
General Partner        Adena Ventures, L.P.
      By:   /s/ Lynn Gellermann         Name:   Lynn Gellermann        Its:
President        Select Capital Ventures I, L.P.
      By:   /s/ Rocco A. Ortenzio         Name:   Rocco A. Ortenzio        Its:
Managing Member        West Virginia Jobs Investment Trust Board
      By:   /s/ C. Andrew Zulauf         Name:   C. Andrew Zulauf        Its:
Ex. Director            /s/ William Rice       William Rice            /s/
William McDavid       William McDavid   

[Signature Page to Agreement and Plan of Merger]

 



--------------------------------------------------------------------------------



 



The undersigned Warrantholders execute this Agreement for the purpose of
agreeing to the terms of this Agreement relating to the Warrants, including the
treatment thereof, notwithstanding the terms and conditions set forth in the
Warrants. Each of the undersigned Warrantholders acknowledge and agree that the
Warrants held by each such Warrantholder as of the date of this Agreement are
set forth opposite each such Warrantholders’ name on Exhibit E attached hereto.
Each of the undersigned Warrantholders acknowledges and agrees that,
notwithstanding anything to the contrary set forth in the Warrants, pursuant to
the terms and conditions of this Agreement, (a) at the Closing, the Warrants
shall be converted into the right to receive a portion of the Merger
Consideration (less the amount of the Holdbacks) as set forth on Exhibit B
hereto, (b) the Holdbacks will be applied as set forth in Section 2.4(a), and
(c) once the Warrants are so converted, such Warrants shall no longer be
outstanding and shall terminate in all respects. Each of the undersigned
Warrantholders covenants not to exercise or transfer or assign any of the
Warrants held by such Warrantholder following the date of this Agreement. Each
of the undersigned Warrantholders hereby waives any right to prior notice of any
events contemplated by this Agreement.

                    Mountaineer Capital, L.P.               By:  /s/ Patrick A.
Bond     /s/ William Rice     Name:  Patrick A. Bond     William Rice     Its: 
General Partner           Adena Ventures, L.P.     /s/ William McDavid   William
McDavid    By:  /s/ Lynn Gellermann         Name:  Lynn Gellermann          
Its:  President      /s/ Kenneth Kleeman           Kenneth Kleeman              
Select Capital Ventures I, L.P.                     /s/ Charles Smith   By:  :
/s/ Rocco A. Ortenzio     Charles Smith     Name:  : Rocco A. Ortenzio        
Its:  Managing Member           West Virginia Jobs Investment Trust Board      
        By:  /s/ C. Andrew Zulauf             Name:  C. Andrew Zulauf          
  Its:  Ex. Director          

[Signature Page to Agreement and Plan of Merger]

 